[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                                                     DECEMBER 1, 2011
                                            No. 11-10426
                                        Non-Argument Calendar           JOHN LEY
                                                                         CLERK
                                      ________________________

                            D.C. Docket No. 1:10-cv-00045-JRH-WLB



PETER SHANKS,

llllllllllllllllllllllllllllllllllllllll                              Plaintiff-Appellant,

                                                 versus

JOHN E. POTTER,
Postmaster General USPS,
FREDRIC V. ROLAND,
President, National Letter Carriers,

llllllllllllllllllllllllllllllllllllllll                           Defendants-Appellees.


                                     ________________________

                           Appeal from the United States District Court
                              for the Southern District of Georgia
                                 ________________________

                                           (December 1, 2011)
Before CARNES, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

        Peter Shanks appeals the district court’s dismissal of his complaint alleging

hybrid § 301/fair representation claims under the Labor Management Relations

Act (LMRA) and violations of the Family and Medical Leave Act (FMLA) against

John E. Potter, Postmaster General of the United States Postal Service (USPS),

and Fredric V. Rolando, President of the National Association of Letter Carriers

(NALC). For the reasons that follow, we dismiss the appeal in part and affirm in

part.

                                           I.

        Shanks, a former letter carrier, was fired on August 1, 2008, after he took

unapproved leave to care for his ailing wife. Under the terms of the collective

bargaining agreement between the USPS and the NALC, Shanks challenged his

termination through the grievance process. On February 5, 2009, he received

notice of the final decision upholding his termination. Shanks filed the instant

complaint on March 31, 2010 alleging that his termination violated the FMLA,

and that the USPS breached the collective bargaining agreement and the NALC

breached its duty of fair representation, which constituted a hybrid §301/fair

representation claim under the LMRA. Conducting the required screening under

                                           2
the Prisoner’s Litigation Reform Act (PLRA), 28 U.S.C. § 1915(e), the district

court concluded that the hybrid §301/fair representation claims were due to be

dismissed as untimely because Shanks had filed his complaint more than six

months after he learned of the grievance process’s final decision. The court also

dismissed the claim against Rolando because an individual was not the proper

defendant in a hybrid § 301/fair representation action. The district court then

granted Potter’s motion to dismiss the complaint for failure to state a claim

because Shanks had not shown that he was an “eligible employee” under the

FMLA. This is Shanks’s appeal.1

                                               II.

       We review de novo a district court’s sua sponte dismissal of an in forma

pauperis complaint for failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii),

viewing the allegations in the complaint as true. Alba v. Montford, 517 F.3d 1249,

1252 (11th Cir. 2008). The same standards governing dismissals under

Fed.R.Civ.P. 12(b)(6) apply to dismissals under § 1915(e)(2)(B)(ii). Id.

       Section 301(a) of the LMRA provides:



       1
          Shanks failed to object to the magistrate judge’s orders denying his motion for
appointment of counsel and granting Potter’s motion to stay discovery. Thus, he has waived the
right to appeal those issues here. Accordingly, we dismiss this part of Shanks’s appeal. Smith v.
Sch. Bd. of Orange Cty., 487 F.3d 1361, 1365 (11th Cir. 2007); Fed. R. Civ. P. 72(a).

                                                3
       Suits for violation of contracts between an employer and a labor
       organization representing employees in an industry affecting
       commerce . . . may be brought in any district court of the United
       States having jurisdiction of the parties, without respect to the amount
       in controversy or without regard to the citizenship of the parties.

29 U.S.C. § 185(a). Where an employee sues the employer for breach of the

collective bargaining agreement and the union for breach of the union’s duty of

fair representation, the claims are known as hybrid § 301/fair representation

claims. See DelCostello v. Int’l Bhd. of Teamsters, 462 U.S. 151, 164-65 (1983).

       There is a six-month statute of limitations for hybrid § 301/fair

representation claims. See id. at 169-71; Bartholomew v. AGL Resources, Inc.,

361 F.3d 1333, 1342 (11th Cir. 2004). Furthermore, the Supreme Court has held

that state law claims are preempted by LMRA § 301 “when resolution of a

state-law claim is substantially dependent upon analysis of the terms of an

agreement made between the parties in a labor contract.” Allis-Chalmers Corp. v.

Lueck, 471 U.S. 202, 220 (1985).

       Here, Shanks filed the instant complaint more than one year after receiving

notice of the grievance process’s final decision. Thus, his hybrid § 301/fair

representation claims were time-barred.2


       2
         Any attempts to recast those claims as state law claims must fail, as any state law
claims based upon the collective bargaining agreement are preempted by § 301. See Allis-
Chalmers, 471 U.S. at 220.

                                                4
                                          II

      We review de novo a district court’s dismissal pursuant to Fed. R. Civ. P.

12(b)(6). Redland Co. v. Bank of Am. Corp., 568 F.3d 1232, 1234 (11th Cir.

2009).

      We follow a two-pronged approach in evaluating the sufficiency of a

complaint: the court should (1) eliminate any allegations in the complaint that are

mere legal conclusions, and (2) assume the veracity of the well-pleaded factual

allegations and determine whether they “plausibly suggest an entitlement to

relief.” Ashcroft v. Iqbal, 556 U.S. 662, ___, 129 S.Ct. 1937, 1950-51 (2009).

“While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations, a plaintiff’s obligation to provide the ‘grounds’ of his

‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (citations omitted).

      Pro se pleadings are held to a less stringent standard than pleadings drafted

by attorneys and will, therefore, be liberally construed. Tannenbaum v. United

States, 148 F.3d 1262, 1263 (11th Cir. 1998). But this liberal construction does

not mean that the court has a duty to re-write the complaint. Snow v. DirecTV,

Inc., 450 F.3d 1314, 1320 (11th Cir. 2006).

                                           5
      For purposes of the FMLA, an “eligible employee” is “an employee who has

been employed ... (i) for at least 12 months by the employer with respect to whom

leave is requested under section 2612 of this title; and (ii) for at least 1,250 hours

of service with such employer during the previous 12-month period.” 29 U.S.C.A.

§ 2611(2)(A)(i), (ii).

      Here, the district court properly dismissed Shanks’s FMLA claims because

Shanks failed to show that he was an FMLA-eligible employee at the time that he

sought to take leave. By not adequately alleging in his complaint that he was

entitled to FMLA leave at the time that he attempted to take it, Shanks has failed

to state an FMLA claim. See Strickland, 239 F.3d at 1207; O’Connor, 200 F.3d at

1353-54.

      AFFIRMED IN PART, DISMISSED IN PART.




                                           6